Citation Nr: 0002819	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of nodule excision, right scrotum.

2.  Entitlement to service connection for post-operative 
residuals of left inguinal hernia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1957.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for inguinal hernia.  In addition, service connection was 
granted for status post excision of nodule, right scrotum, 
with assignment of a zero percent (noncompensable) 
evaluation.  The veteran has indicated his disagreement with 
the March 1995 rating action.  


FINDINGS OF FACT

1.  The service-connected residuals of nodule excision, right 
scrotum, are currently manifested by a 6 cm long by 2 mm 
linear shape scar on the right scrotum behind the epididymis, 
which exhibits loss of color and tenderness to palpation.  

2.  The record does not include medical evidence which 
suggests that the post-operative residuals of a left inguinal 
hernia are etiologically related to the veteran's period of 
active service or to removal of a nodule on the right scrotum 
therein.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation of 10 
percent disabling have been met for the post-operative 
residuals of a nodule on the right scrotum.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).  

2.  The claim for service connection for post-operative 
residuals of a left inguinal hernia is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluation

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Claims for increased evaluations are 
generally well grounded, where the disability has been 
previously service-connected and rated and the veteran has 
asserted an increase in the severity of the disability since 
the time of the original rating.  See Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).

In March 1995, service connection was granted for residual 
scar, status post excision of nodule, right scrotum, behind 
epididymis, with the assignment of a zero percent, or 
noncompensable evaluation, under Diagnostic Code 7805.  The 
criteria for evaluation of scars are set forth in the 
Schedule in Diagnostic Code Series 7800.  Diagnostic Code 
7803 provides an evaluation of 10 percent disabling for 
superficial scars which are poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provides an evaluation of 
10 percent disabling for superficial scars which are tender 
and painful on objective demonstration.  Diagnostic Code 7805 
provides that scars are to be evaluated on the basis of 
limitation of motion of the part affected.  

Service medical records show that in 1957, the veteran was 
diagnosed with a tumor on the right scrotum, and he underwent 
an operative procedure to remove the node on the right 
scrotum behind the tail of the epididymis.  

In February 1997, the veteran was afforded a VA skin 
examination for compensation and pension purposes.  The 
report indicates that the veteran was status post incision 
and drainage of a right scrotal nodule in 1957.  The veteran 
referred to pain in the scar area and he denied any other 
symptomatology.  Objective findings included a 6 cm long by 2 
mm wide linear shape scar on the right scrotum behind the 
epididymis, which had loss of color and was tender to 
palpation.  The scar was not inflamed or swollen and had no 
depression, ulceration, keloid formation, adherence, and no 
herniations.  Vascular supply was good.  The scar was not 
cosmetically disfiguring and was not limiting the function of 
the part affected.  A diagnosis of residual, right scrotal 
scar, healed, is shown.  

In light of the objective findings at the time of the VA 
examination, the Board is of the opinion that the schedular 
criteria for the assignment of an evaluation of 10 percent 
disabling have been met for the service-connected right 
scrotum scar.  Specifically, the scar was tender to palpation 
and the veteran has complained of pain in the scar area.  
Therefore, the criteria for an evaluation of 10 percent 
disabling have been met under Diagnostic Code 7804, for a 
scar which is tender and painful on objective examination.  
Accordingly, an increased evaluation of 10 percent disabling 
is granted for the service-connected residuals of nodule 
excision, right scrotum, and the veteran's claim is granted.  


Service Connection 

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999). Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

The veteran claims that he is entitled to service connection 
for an inguinal hernia due to an in-service operation on his 
testicles.  

Service medical records show that in June 1957, the veteran 
sought treatment for complaints of pain of one months' 
duration in the right testis, initially believed to be a 
possible hydrocele.  At the time of a urological 
consultation, he indicated that he had suffered a trauma to 
the right testis 2 1/2 months before, when he slipped while 
loading a truck and landed with the tailgate in his groin.  
Examination revealed a tender nodule on the right scrotum 
behind the epididymis.  He was diagnosed with foreign body 
type granulomatous inflammation, nodule, right scrotum.  An 
operative procedure was subsequently performed to remove the 
nodule.  

On separation examination in September 1957, it was noted 
that the veteran had been hospitalized for operation in the 
testicles and that there was nothing else in the present 
personal medical history of clinical significance.  The 
abdomen and viscera, anus and rectum, and genito-urinary 
systems were clinically evaluated as normal.  

On a VA Form 21-256 (Application for Compensation or 
Pension), the veteran indicated that treatment for an 
inguinal hernia by Dr. Jorge Sanchez, from 1958 to the 
present time.  In February 1995, the RO contacted Dr. Sanchez 
with a request for copies of the veteran's treatment records; 
however, the record does not indicate a response to that 
request.  

A VA outpatient treatment record, dated September 1994, shows 
a notation of "patient with left inguinal hernia, since he 
'illegible.'  Will process for surgery."  An October 1994 
outpatient medical certificate shows that the veteran 
reported a mass in the left groin of several years' duration, 
which had increased in size and caused discomfort with 
coughing.  Examination revealed a reducible mass in the left 
inguinal canal, and a diagnosis of left inguinal hernia is 
shown.  Surgical treatment was planned for October 1994.  An 
April 1995 VA medical record indicates a history of 
herniorrhaphy in October 1994.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for the post-operative residuals 
of a left inguinal hernia.  Specifically, the evidence shows 
that the veteran underwent a herniorrhaphy in 1994 as 
treatment of a left inguinal hernia.  However, the service 
medical records are negative for treatment of hernias, and 
the presence of a hernia was not noted at the time of the 
veteran's separation examination.  Furthermore, the record 
does not show post-service treatment for a hernia until 1994, 
or more than 30 years following the veteran's discharge from 
active duty.  Therefore, there is no documentation of ongoing 
and continuing medical treatment for hernias since the time 
of the veteran's period of active military service.  

For these reasons, the Board has concluded that the veteran 
has failed to provide evidence of a link, or nexus, between 
the claimed disability and his period of active service.  
Specifically, the veteran has not presented any medical 
evidence, to include a medical opinion, which suggests that 
the manifestation of a left inguinal hernia is etiologically 
related to his period of active service.  Furthermore, the 
record does not contain any medical evidence which indicates 
that the left inguinal hernia, treated in 1994, is related to 
the surgical removal of a nodule on the right scrotum during 
the veteran's military service in 1957, as he has claimed.  

Although the veteran has asserted that the manifestation of a 
left inguinal hernia is related to this period of service and 
to the removal of a nodule on the scrotum therein, as a 
layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded. Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).

For the reasons stated above, the Board finds the 
requirements for a well grounded claim have not been met, and 
accordingly, the claim for service connection for the post-
operative residuals of a left inguinal hernia must be denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In 
the case at hand, the Board finds that the RO fulfilled this 
procedural obligation in the November 1995 Statement of the 
Case, which informed the veteran the post-service medical 
evidence does not show that his left inguinal condition is a 
complication or the direct result of the scrotum surgery in 
1957.  


ORDER

An increased evaluation of 10 percent disabling is granted 
for residuals of nodule excision, right scrotum.

As a well grounded claim has not been presented, service 
connection is denied for the post-operative residuals of a 
left inguinal hernia.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

